Citation Nr: 1812085	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to compensation under 38U.S.C. § 1151 for a right shoulder disorder.

2. Entitlement to compensation under 38U.S.C. § 1151 for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In April 2015, the Veteran testified at a Board hearing by videoconference.  In June 2015, the Board remanded the case for a supplemental medical opinion.  In May 2017, the Board remanded the case for compliance with the prior remand.  


FINDING OF FACT

The Veteran has additional disabilities due to aggravation of his preexisting right shoulder and lumbosacral spine disabilities due to an error in judgment on the part of VA or an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in favor of the Veteran, the criteria for compensation under 38 U.S.C. § 1151 for aggravation of a preexisting right shoulder disorder have been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.358, 3.361 (2017).

2. Resolving the benefit of the doubt in favor of the Veteran, the criteria for compensation under 38 U.S.C. § 1151 for aggravation of preexisting degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.358, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Where a Veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C. § 1151 (2012).  

In order for the disability or death to qualify for compensation under 38 U.S.C. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a).  The additional disability or death must also not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2017). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the Veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2017). 

The record shows that the Veteran was an inpatient at the Honolulu VA Medical Center in June 2008.  On June 7th, the Veteran's roommate reported that he had fallen out of bed.  When questioned, the Veteran reported that he had fallen out of bed onto the floor when rolling over and reaching for the alarm clock but he was uninjured.  Later that day, he reported back pain from the earlier fall to the floor.

Initially, the Board observes that the Veteran had disabilities of the right shoulder and lumbosacral spine prior to the injuries at issue.  He had been diagnosed with rotator cuff tendinitis of the right shoulder and spondylolisthesis and degenerative joint disease of the lumbosacral spine.  Thus, he had preexisting disabilities of the right shoulder and lumbosacral spine.  

In an August 2015 medical opinion, a VA physician stated that there was evidence of aggravation of the Veteran's right shoulder and low back spine disabilities but it was not caused by VA medical care.  The examiner explained that the Veteran was provided timely and proper care.  The examiner then stated that since there was no aggravation of the preexisting low back and right shoulder disabilities due to VA medical care, there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care.  The examiner further stated that there was no other aggravation due to an event not reasonably foreseeable such as the Veteran weighing 300 pounds and the bed being too small.  The examiner explained that the average hospital bed has adequate size and support to accommodate safely someone with the Veteran's body habitus and the record shows that the Veteran fell out of bed because the top mattress was not positioned properly and he rolled over and off the bed while over reaching for the alarm clock.  

At the April 2015 Board hearing, the Veteran indicated that as the bed was too small for his stature he had been provided two mattresses still in their covers and by morning the top mattress had slid away from the bottom mattress and that caused his fall as he was trying to reach for the alarm clock.  

In a September 2015 statement, the Veteran indicated that the mattress he had been provided was too big for the bed frame.

In a June 2017 addendum, the examiner stated that the Veteran's fall from the bed was not due to any malfunction or defect of the bed and not due to carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.  The examiner further stated that the fall was due to the Veteran's own actions of rolling over and reaching for an alarm clock and improperly positioning his top mattress.  The examiner explained that there were no reports that the bed was defective in any way.  

In a December 2017 statement, the Veteran indicated that he had requested a bigger mattress as the metal edge of the bed had hurt his back the previous night and was given two bigger mattresses still in their plastic covers that were placed over the bed frame.  He indicated that, due to being in their plastic covers, the top mattress had slid away from the lower mattress overnight and that is why he fell when turning off the alarm clock.

Given the above, the Veteran fell from a bed while trying to turn off an alarm clock and a VA examiner has opined that that resulted in an aggravation of the Veteran's preexisting right shoulder and lumbosacral spine disabilities.  So, the remaining question is that of causation.  A VA examiner has opined that the fall was not due to an event not reasonably foreseeable such as the Veteran weighing 300 pounds or the bed being too small.  The same VA examiner also opined that the fall was not due to carelessness, negligence, lack of proper skill, or error in judgment, or similar instance of fault by VA as there was no evidence of the bed being defective.  

While the above opinions would generally result in a denial of an 1151 claim, the Board finds that the opinions are at odds with each other in this particular case.  The examiner's opinion that the fall was not due to an event not reasonably foreseeable means that the fall was due to an event that was reasonably foreseeable.  However, if the events that lead to the fall were reasonably foreseeable, then the VA hospital staff committed an error in judgment.  On the other hand, if the VA hospital staff did not commit an error in judgment, then the events that lead to the fall could not have been reasonably foreseeable, for otherwise it would have been carelessness or negligence.  Either way, the causation requirement is satisfied.  While the examiner indicated that the Veteran over reached in turning off the alarm clock, there is no objective evidence that the fall was the result of the Veteran's willful misconduct.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has additional disabilities due to aggravation of his preexisting right shoulder and lumbosacral spine disabilities due to an error in judgment or an event that was not reasonably foreseeable.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, compensation under 38 U.S.C. § 1151 for aggravation of preexisting right shoulder and lumbosacral spine disorders is warranted.


ORDER

Compensation under 38 U.S.C. § 1151 for aggravation of a preexisting right shoulder disorder is granted, subject to the provisions governing the award of monetary benefits.

Compensation under 38 U.S.C. § 1151 for aggravation of preexisting degenerative joint disease of the lumbosacral spine is granted, subject to the provisions governing the award of monetary benefits.


____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


